Citation Nr: 0028986	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran, who had active service from August 1967 to March 
1969, appealed that decision.


REMAND

The veteran indicated in his VA Form 9, Appeal to the Board 
of Veterans Appeals, received in April 1999 that he wanted a 
Board hearing at the RO.  The veteran informed a hearing 
officer in June 1999 that should an evaluation excess of 50 
percent for PTSD be denied, he continued to seek a 
videohearing at the RO.  The hearing officer continued the 50 
percent evaluation for PTSD.

In April 2000 correspondence, the RO informed the veteran 
that if he did not respond with the enclosed form, he would 
be scheduled for a future Travel Board hearing.  The veteran 
did not respond, and he did not appear for a videoconference 
hearing scheduled for May 2000.  Within the context of the 
above, the RO should schedule the veteran for a Travel Board 
hearing, and thus, this claim is REMANDED for the following 
action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge 
sitting at the RO.







The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



